Title: From George Washington to Major Alexander Clough, 31 August 1778
From: Washington, George
To: Clough, Alexander


          
            Sir
            Head Quarters White plains 31st Augt 1778
          
          It is of the utmost importance that we should ascertain whether General Clinton and
            Lord Cornwallis are both gone to the Eastward and what Corps embarked in the sound and
            at the Hook. I would have you make use of every endeavour to gain intelligence upon the
            above points, and also of what the enemy are doing since they sent off their
            detatchment. If there is any person upon whom you think you can depend, you may send him
            over and promise him a handsome reward if he brings such intelligence as is really
            material and interesting. I have so many reports brought me by ignorant unobserving
            people that they serve to perplex more than inform. Whatever accounts you get, be
            pleased to forward them to me; by comparing them with others from different quarters
            they sometimes confirm intelligence. I am &c.
          P.S. desire the person to make particular enquiry whether the Grenadiers and
            Light Infantry are gone. Keep a scout at fort Lee to observe what ships are in the North
            River.
        